Case: 16-10140   Date Filed: 08/31/2016   Page: 1 of 2


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-10140
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 1:02-cr-00043-MP-GRJ-4



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,


                                  versus

THOMAS JEROME LUNDY,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     ________________________

                            (August 31, 2016)

Before WILSON, ROSENBAUM and BLACK, Circuit Judges.

PER CURIAM:
              Case: 16-10140     Date Filed: 08/31/2016    Page: 2 of 2


      Richard M. Summa, appointed counsel for Thomas Jerome Lundy in this

direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record

reveals that counsel=s assessment of the relative merit of the appeal is correct.

Because independent examination of the entire record reveals no arguable issues of

merit, counsel=s motion to withdraw is GRANTED, and Lundy’s conviction and

sentence is AFFIRMED.




                                           2